Citation Nr: 1104175	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-15 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dental disability.

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Entitlement to service connection for right leg pain.

4.  Entitlement to service connection for foot disorder.


REPRESENTATION

Vet represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from February 2003 to April 
2004.  He also served in the National Guard for more than 20 
years from 1979, presumably with periods of active duty for 
training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

As addressed in the decision below the claim of 
entitlement to service connection for right leg pain is 
dismissed without prejudice.  The Board finds that the 
appeal of this claim fails to allege specific error of 
fact or law.  The Veteran's symptomatology associated with 
the claimed leg disorder appears to result from a lumbar 
spine disorder.  While the Veteran has not filed a claim 
for a lumbar spine disorder, the Board is of the opinion 
that such a claim is implied by virtue of his claim for 
right leg pain, in such claims are inextricably 
intertwined.  Thus, the issue of service connection for a 
lumbar spine disorder has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and the claim is referred to the AOJ 
for appropriate action.

The issue of entitlement to service connection for a foot 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a dental disability resulting from 
dental trauma 
that warrants VA compensation.  

2.  The Veteran's pre-existing treatable carious tooth is not 
considered service-connected for the purpose of eligibility for 
dental treatment.  

3.  The Veteran's currently diagnosed obstructive sleep apnea is 
related to his active duty service. 

4.  The Veteran's contentions do not constitute a valid claim for 
service connection for right leg pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability 
for purposes of compensation and eligibility for VA outpatient 
treatment have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2010).

2.  The Veteran's obstructive sleep apnea was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).  

3.  The appeal of the issue of service connection for right leg 
pain is dismissed without prejudice.  38 U.S.C.A. § 7105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim in correspondence dated in August 
2004, prior to the initial adjudication of his claim.  However, 
notice satisfying the requirements found in Dingess/Hartman was 
not sent to the Veteran until April 2006.  Here, defects as to 
the timeliness of the statutory and regulatory notice are 
rendered moot because the Veteran's claims on appeal have been 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  Furthermore, the Veteran has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.  

The Veteran's service treatment records and pertinent post-
service treatment records have been secured.  The Board has 
determined that an examination is not warranted for the Veteran's 
claim of entitlement to service connection for a dental 
disability as there is no competent evidence that the Veteran has 
a dental disability for which compensation is payable, or that he 
has a current dental disability that is a residual of a combat 
wound or other trauma in service.  See 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

In short, the Board has carefully considered the provisions of 
VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim.  His response to the VCAA notice was 
that he had enclosed all the remaining information or evidence 
that would support his claim or that he had no other information 
or evidence to give VA to support his claim.  The purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  

With respect to the claim for service connection for obstructive 
sleep apnea the Board's decision represents a complete grant of 
the benefit sought on appeal.  As such, the Board finds that any 
deficiency in the VCAA notice does not prejudice the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Given these facts, it 
appears that all available records have been obtained.  There is 
no further assistance that would be reasonably likely to assist 
the Veteran in substantiating the claims.  38 U.S.C.A. § 
5103A(a)(2). 

II.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, is service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Dental Claim

The Veteran filed a claim for service connection for dental work 
in June 2004.  In the May 2005 rating decision on appeal, the RO 
denied his claim for service connection for compensation for 
dental disability.  A historical review of the Veteran's in-
service dental treatment shows that in February 2003 the Veteran 
had a deployment screen examination upon entering active duty, 
the following was noted in the dental record: "#20 new 
filling..." "May need to take #20 out...".  This was indicated in 
the record as "Class I."  A record of dental care dated in 
October 2003 reveals the Veteran's complained that #20 tooth hurt 
to hot and cold.  Objective evaluation revealed #20 tooth with 
discomfort.  Two caps were noted and an inquiry was made as to 
whether #20 tooth could "get crown."  This was indicated as 
"Class III."  At a subsequent dental care visit in October 
2003, #20 tooth was asymptomatic.  It was noted that part of the 
tooth was chipped-off secondary to decay.  It was also noted that 
the tooth needed a crown.  Reference was made to an appointment 
for a crown and an evaluation with another doctor.  An undated 
dental clinic sick call evaluation form shows that the Veteran 
indicated that his dental problem was "Filling problems[.]"  He 
identified his left lower tooth but indicated that there was no 
pain at that time.  He mentioned that he has pain "off and on" 
when biting down, eating sweets, and when drinking something hot 
or cold.  On his Report of Medical Assessment dated in March 
2004, just before his discharge from active duty, he indicated 
that he needed a tooth cap.  

A review of the record reveals there are no post-service records 
of dental treatment.  The Veteran has raised no allegation of 
dental trauma; nor does it appear that he is claiming service 
connection for a compensable disability in this case.  The 
Veteran's request as it relates to this claim, is for "dental 
work."  However, for the reasons set forth below, the Board 
finds that service connection for a dental disability, claimed as 
dental work, is not warranted.  

Dental conditions will be service-connected under the following 
circumstances:

(a) Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  (b) Each defective or missing tooth and each 
disease of the teeth and periodontal tissues will be considered 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, it will be determined whether the condition is due to 
combat or other in-service trauma, or whether the Veteran was 
interned as a prisoner of war.  (c) In determining service 
connection, the condition of teeth and periodontal tissues at the 
time of entry into active duty will be considered.  Treatment 
during service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of active 
service.  (d) The following principles apply to dental conditions 
noted at entry and treated during service: (1) Teeth noted as 
normal at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  

(2) Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected on 
the basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service-connected.  (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service-
connected if extraction was required after 180 days or more of 
active service.  (5) Teeth noted at entry as non-restorable will 
not be service-connected, regardless of treatment during service.  
(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.  

(e) The following will not be considered service- connected for 
treatment purposes: (1) Calculus; (2) Acute periodontal disease; 
(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was due to 
combat or in-service trauma; and (4) Impacted or malposed teeth, 
and other developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of active service.  
(f) Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) 
and 38 CFR 17.93 to the extent prescribed and in accordance with 
the applicable classification and provisions set forth in this 
section.  

(a) Class I: Those having a service-connected compensable dental 
disability or condition may be authorized any dental treatment 
indicated as reasonably necessary to maintain oral health and 
masticatory function.  There is no time limitation for making 
application for treatment and no restriction as to the number of 
repeat episodes of treatment.

(b) Class II: (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at time of discharge or release from active service, 
which took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, but 
only if: (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any other 
period of active military, naval, or air service of not less than 
180 days; (B) Application for treatment is made within 90 days 
after such discharge or release.  (C) The certificate of 
discharge or release does not bear a certification that the 
Veteran was provided, within the 90-day period immediately before 
such discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental treatment 
indicated by the examination to be needed, and (D) VA dental 
examination is completed within six months after discharge or 
release, unless delayed through no fault of the Veteran.  

(ii) Those Veterans discharged from their final period of service 
after August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from a 
prior period of active military service, may apply for treatment 
of service-connected noncompensable dental conditions relating to 
any such periods of service within 90 days from the date of their 
final discharge or release.  (iii) If a disqualifying discharge 
or release has been corrected by competent authority, application 
may be made within 90 days after the date of correction.  

(2)(i) Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at time 
of discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment indicated 
as reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, but only if: (A) They 
were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval or air 
service of not less than 180 days. (B) Application for treatment 
is made within one year after such discharge or release.  (C) 
Department of Veterans Affairs dental examination is completed 
within 14 months after discharge or release, unless delayed 
through no fault of the Veteran.  

(ii) Those Veterans discharged from their final period of service 
before August 13, 1981, who had reentered active military service 
within one year from the date of a prior discharge or release, 
may apply for treatment of service-connected noncompensable 
dental conditions relating to any such prior periods of service 
within one year of their final discharge or release.  (iii) If a 
disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction.  (c) Class II (a): Those having a 
service-connected noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma may 
be authorized any treatment indicated as reasonably necessary for 
the correction of such service- connected noncompensable 
condition or disability.  (d) Class II (b): Those having a 
service-connected noncompensable dental condition or disability 
and who had been detained or interned as prisoners of war for a 
period of less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  (e) Class II (c): 
Those who were prisoners of war for 90 days or more, as 
determined by the concerned military service department, may be 
authorized any needed dental treatment.  (f) Class IIR 
(Retroactive): Any Veteran who had made prior application for and 
received dental treatment from the Department of Veterans Affairs 
for noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized such 
previously denied benefits under the following conditions: (1) 
Application for such retroactive benefits is made within one year 
of April 5, 1983.  (2) Existing Department of Veterans Affairs 
records reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III: Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.

(h) Class IV: Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to the 
100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V: A Veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 may be authorized such dental 
services as are professionally determined necessary for any of 
the reasons enumerated in Sec. 17.47(g).

(j) Class VI: Any Veterans scheduled for admission or otherwise 
receiving care and services under chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary, 
i.e., is for dental condition clinically determined to be 
complicating a medical condition currently under treatment.  38 
C.F.R. § 17.161.

In light of the evidence of record the Board finds that neither 
service connection for a dental disability for compensation 
purposes, nor service connection for eligibility for treatment 
purposes, is warranted in this case.  

Here, the Veteran's service dental records reveal that, at the 
time of his February 2003 dental examination upon entering active 
duty, he had a problems with the filling in tooth #20 and was 
experiencing some discomfort.  Neither the dental records nor the 
service medical records show any evidence of the Veteran having 
suffered dental trauma in service.  Absent a demonstration of 
dental trauma, service connection may not be considered for 
compensation purposes, but may be considered solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 
352, 354 (1995).  As such, the Board concludes that there is no 
basis under the law for the award of compensation for any current 
dental disability.  The Veteran's current dental disability does 
not fall under the category of a compensable dental disability as 
set forth in 38 C.F.R. § 4.150.

In VA benefits system, dental disabilities are treated 
differently from most medical disabilities.  Generally, as noted 
above, treatable carious teeth will be considered service-
connected solely for purposes of determining entitlement to 
dental examinations or outpatient dental treatment under the 
provisions of Chapter 17, Title 38, United States Code.  See also 
38 C.F.R. § 3.381.  In this case, the Veteran had a treatable 
carious tooth at the time of his entry into active duty.  Dental 
records upon entry to active duty in February 2003 show he was 
having problems with the filling with tooth #20 and was 
experiencing some discomfort.  In October 2003 tooth #20 was 
asymptomatic.  A crown for tooth #20 was recommended but the 
record does not show that a crown was ever put on the tooth.  At 
the time of his discharge medical assessment in March 2004, the 
Veteran indicated that he needed a tooth cap.  

As noted above, under 38 U.S.C.A. § 3.381, treatable carious 
teeth, are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  Teeth noted as 
carious but restorable at service entry, whether or not filled, 
will be service-connected if extraction was required after 180 
days or more of active service.  See 38 C.F.R. § 3.381(a)(4).  
The evidence fails to establish that the carious tooth noted at 
entry was extracted within 180 days or more of active service.  
Dental record and service treatment records are void of any 
evidence of any tooth extraction.  The Board acknowledges that 
the in-service dental records show that part of tooth #20 was 
chipped-off.  The Board notes that this does not constitute 
medical evidence of the extraction of tooth #20.  Therefore, the 
Veteran's pre-existing treatable, carious tooth #20 cannot be 
considered to be service-connected for purposes of determining 
eligibility for outpatient dental treatment because there is no 
medical evidence that the tooth was extracted.  In order to 
establish eligibility for outpatient dental treatment treatable 
carious teeth must be service-connected; since the Veteran's 
dental disability is not considered service-connected, service 
connection for a dental disability for eligibility for dental 
treatment is denied. 

The Board is aware that under 38 C.F.R. § 17.161(b) Class II 
(1)(i), a Veteran may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the service-
connected non-compensable condition provided the enumerated 
criteria, as set out above, are met.  The Veteran in this case 
cannot benefit under this provision because it has been shown 
that he does not have a dental disability considered to be 
service-connected.

Furthermore, a lay witness is competent to testify as to the 
occurrence of an in-service injury or incident where such issue 
is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-
precedential).  Specifically, lay evidence may be competent and 
sufficient to establish a diagnosis where (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
While lay testimony is competent to establish the presence of 
observable symptomatology, and "may provide sufficient support 
for a claim of service connection[,]" during the pendency of 
this appeal, the Veteran has made no complaints regarding what he 
may feel, and has felt, with regard to his teeth.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  His request in this instance 
has only been for dental work.  

Accordingly, service connection for a dental disability for 
compensation purposes, and service connection for eligibility for 
treatment purposes, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt-doctrine.  However, as the preponderance of evidence is 
against the claim, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).

B.  Obstructive Sleep apnea

The Veteran asserts that service connection is warranted for 
sleep apnea.  In order to establish service connection on a 
direct-incurrence basis, the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a nexus 
between the current disability, and an in-service injury or 
disease.  With respect to a current disability, in a July 2004 
annual medical review certificate, it was noted that the 
Veteran's sleep disorder was controlled with medication.  There 
are no medical records dated prior to the July 2004 entry that 
diagnose the Veteran with a sleep disorder, however, that entry 
indicates that he was under medical treatment for a sleep 
disorder.  It is significant that three months after the July 
2004 notation, the Veteran had a sleep study done in October 
2004.  The results of the study revealed the Veteran had 
obstructive sleep apnea and use of a CPAP [continuous positive 
airway pressure] machine was initiated.  With respect to an in-
service injury or disease, the Veteran's service treatment 
records are silent for any history, complaints of, a diagnosis 
of, or treatment for sleep apnea.

Nevertheless, the Veteran essentially contends that he began 
experiencing sleep apnea while in service.  The Veteran asserts 
that while stationed in Kuwait he was always very tired; and upon 
waking up, he felt as if he had not slept.  He further asserts 
that he was tired throughout the day.  He stated that "I had not 
experienced this before going to Kuwait."  He stated that once 
he returned he continued to be very tired all the time and went 
to a doctor who diagnosed obstructive sleep apnea and provided 
him with a CPAP machine.  Further, it was noted in a September 
2004 VA outpatient clinic note that the Veteran's wife complains 
that the Veteran has loud snoring and stops breathing.  She also 
revealed that he stays tired during the day.  In further support 
of his claim that his sleep apnea began in service, the Veteran 
submitted written statements of three fellow service members.  In 
the statement by SSGRDT, he noted that he served with the Veteran 
during the period from February 2003 to May 2004 and the Veteran 
would regularly dose-off unintentionally during the day.  He 
stated that the Veteran would snore loudly and persistently at 
night and would be sleep during the day.  He also stated that the 
platoon leader had to reassign the Veteran to aircraft ground 
equipment for the safety of others.  In the statement by KVG, he 
noted that he and the Veteran had bunks pretty close to each 
other.  He stated that the Veteran would snore constantly at 
night, it would get loud and then stop suddenly.  It would sound 
as if he was choking.  In the statement by CEH, it was noted that 
he was deployed to Kuwait with the Veteran and that the Veteran 
had to be awakened on numerous occasions throughout the night due 
to his sleeping disorder making it almost impossible for him 
[CEH] to get to a good night rest.  He further noted that he 
learned that the Veteran would lose his full-time technician job 
and would be medically discharged from the National Guard due to 
his medical condition.

A VA respiratory examination in February 2005 reveals the 
Veteran's history of having a problem with loud snoring for 
several years.  The Veteran reported that while in the National 
Guard in 2003, other people complained about his loud snoring and 
also his wife began to notice that he would stop breathing when 
he was asleep.  He also stated that he had problems with fatigue 
and headaches.  He stated that he now has a CPAP machine and that 
he feels better and is sleeping better at night.  Following 
physical examination, VA examiner diagnosed the Veteran with 
obstructive sleep apnea, which requires treatment with CPAP.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  In this case, the Board finds that Veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to report that he experienced sleeping 
problems, cessation of breathing, difficulty staying awake during 
the day, and constant fatigue during and since service.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, the 
Veteran's spouse and fellow service members are competent to 
report what they saw and heard.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005) (noting that a veteran and other 
persons can attest to factual matters of which they had first-
hand knowledge, e.g., experiencing loud noises in service and 
witnessing events).  

Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
acknowledges that it cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  In this case, the Board finds no reason to 
believe that the statements of the Veteran, his wife, and fellow 
service members are less than credible.  Indeed, such statements 
are consistent with the Veteran's assertions.  

The Board finds that it can conclude that the Veteran had a sleep 
disorder during active duty service.  38 C.F.R. § 3.102.  In this 
regard, the regulations implementing VCAA, competent lay evidence 
is defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of the 
facts or circumstances and conveys matters that can be observed 
and described by a layperson.  38 C.F.R § 3.159(a)(1)).  Here, 
the Veteran was aware of the nature of his sleep apnea by virtue 
of his own regular sleep disturbance during service and as told 
to him by those it affected.  This is competent evidence of 
observable manifestations.  

With regard to a nexus to service, the Board finds that the 
Veteran's lay statements regarding his sleep disorder, as well as 
the statements of his fellow service members, also support a 
nexus to service.  See Davidson v, 581 F.3d at 1316 (stating that 
lay evidence may be competent to establish medical etiology or 
nexus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir.  
2006).  Moreover, although it was not until after service that a 
diagnosis was established, the same in-service symptoms, present 
by lay evidence, of this chronic disorder are associated with the 
current findings.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 
2008).

In addition, the Veteran's essential contention is that he 
experienced a chronic sleep disorder during service, and that he 
has had the sleep disorder since service.  The Board finds the 
Veteran's lay statements regarding the onset of his sleep 
disorder and continuity of symptoms since service to be competent 
and credible.  See Layno, 6 Vet. App. at 469-70; Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Based on the totality of the evidence, and with application of 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran currently has sleep apnea which was 
incurred during his active military service.  Accordingly,  
service connection for sleep apnea is warranted.

C.  Dismissal

Service treatment records and medical examination and history 
reports for the Veteran's period of active duty service reveal 
the Veteran had an assessment of shin problem regarding the right 
leg in July 2003.  In August 2003 he was diagnosed with right 
soleus muscle knots and resolving right calf muscle knots.

In the same month and year of his discharge from active duty 
service, in April 2004, but subsequent thereto, the Veteran was 
seen by a private physician with complaints of right leg pain.  
The assessment was "Paresthesia of the right lower extremity for 
which we will query a lumbar spine etiology."  In a Statement of 
Medical Examination and Duty Status dated in August 2004, the 
Veteran reported a line of duty injury, which was described as 
right leg pain and paresthesia.  At that time, the Veteran stated 
that he had been having pain in his right leg down into his right 
foot.  He stated that he was treated with shock treatment twice a 
week while in Camp Dohn and he was still having problems with his 
leg.  In March 2005 the Veteran was seen by a private physician 
with complaints of stiffness and pain from his right lower back 
down to his right ankle.  At that examination the Veteran 
reported a history of low back pain associated with pain, 
numbness, tingling and burning in the right leg from the hip to 
the ankle.  He reported having such problems since 2003 and they 
were getting worse.  He stated that he also had weakness in the 
right leg that sometimes causes him to stumble or miss a step.  
The impression, in pertinent part, was right lower extremity 
paresthesias and causalgia.  An EMG [electromyography] conducted 
in March 2005 revealed a right subacute L-5 nerve root lesion 
with needle findings of axonal involvement.  

In September 2004 the Veteran had a VA joints examination.  The 
examiner noted that he did not have access to the claims folder 
for the examination.  Following an interview with the Veteran to 
obtain a medical history, and physical examination, the 
assessment was right L4-L-5 radiculopathy ("Right leg pain") 
with mild to moderate impairment related to pain and numbness.  A 
VA peripheral nerves examination was conducted in December 2009 
pursuant to the Veteran's claim for service connection for right 
leg pain.  Following an interview with the Veteran to obtain a 
medical history, and physical examination, the diagnosis was 
degenerative disc disease and degenerative arthritis of the 
lumbar spine with right L4-L5 lumbar radiculopathy.  

The Board here finds that the Veteran's contentions do not 
constitute a valid claim for right leg pain and as such under 38 
U.S.C.A. § 7105, this appeal is dismissed.  See 38 U.S.C.A. § 
7105 (the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  There is no current pathology of the right leg shown; 
rather, all of the current medical evidence suggests that the 
Veteran suffers from right leg pain attributable to radiculopathy 
emanating from a lumbar spine disorder.  The Board acknowledges 
that the Veteran's right leg pain is inextricably intertwined 
with his low back disability.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both are adjudicated).  In 
this case the Veteran has not raised a claim for service 
connection for a low back disability, but the Board finds that 
such a claim is implied considering the medical evidence 
associated with his right leg and therefore, as stated in the 
introduction section of this decision, refers the matter 
concerning the Veteran's lumbar spine to the RO for proper 
adjudication.  

In sum, and based on the foregoing, the Board finds that the 
Veteran's contentions do not constitute a valid claim for a right 
leg disorder and the appeal of that claim is dismissed without 
prejudice.  See 38 U.S.C.A. § 7105.  


ORDER

Entitlement to service connection for a dental disability is 
denied.  

Entitlement to service connection for obstructive sleep apnea, is 
granted.  

The appeal of the issue of service connection for a right leg 
disorder is dismissed without prejudice.


REMAND

Unfortunately, appellate review of the Veteran's remaining claim 
on appeal at this time would be premature.  Although the Board 
sincerely regrets the additional delay, a remand is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In June 2004, approximately two months following his release from 
active duty, the Veteran filed a claim for service connection for 
"foot problems[.]"  He contends that the claimed disorder is a 
direct result of his active service.  Specifically he asserts 
that his foot problem is related to his "consistently getting on 
and off of aircraft during my deployment...."

Medical records indicate that during National Guard service, 
prior to the Veteran's period of active duty service, he had 
calluses excised from his right foot, sometime in either 1979 or 
1980.  In an April 1992 Annual Medical Certificate the Veteran 
noted that he had had surgery on his right foot.  A November 2003 
service treatment record, during the Veteran's period of active 
duty, shows an assessment of onychomycosis and tinea pedis.  In 
September 2004 the Veteran had a VA joints examination.  The 
examiner noted that he did not have access to the claims folder 
for the examination.  During the examination the Veteran reported 
a history of calluses which began on the bottom of his feet in 
service in 1979.  He had excision of calluses to the plantar 
surface of his right first and fifth metatarsals in 1989.  He had 
no surgery to his left foot, but reported he had calluses shaved 
off the plantar surface of the left foot.  He also reported a 
history of onychomycosis and tinea pedis to his feet.  Following 
physical examination, the assessment was bilateral foot calluses 
(hallux valgus deformity) with mild to moderate impairment 
related to pain.  VA outpatient podiatry clinic note dated in 
November 2004 provides an assessment of intractable plantar 
kerotomas bilateral with pes planus.  The Board notes that no 
medical opinion was provided in the September 2004 VA examination 
regarding whether there was a link between the Veteran's current 
diagnosis associated with his feet and service.  The absence of a 
medical opinion addressing this issue requires remand for an 
examination and medical opinion.  McLendon, 20 Vet. App. 79 
(2006).

In addition, the Board observes that VA examination, mentioned 
above, the examiner did not have access to the Veteran's claims 
folder.  Once VA undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under 
the circumstances of this case, the medical evidence of in-
service treatment and the lay evidence provided by the Veteran 
indicate that review of the claims file and associated medical 
records are of significant importance in determining the claim.  
As such, a remand is required to afford the Veteran an adequate 
VA examination.

At this point, the Board notes that there is some evidence of 
foot problems going back to reserve duty.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA, but only 
for an injury incurred in or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  Therefore, if the 
Veteran was on ACDUTRA or INACDUTRA at a time when foot ailments 
were noted, and the Veteran has foot ailments presently, it is 
possible that service connection may be warranted under such 
circumstances.  However, the Board does not have complete 
information detailing the type of service he was on at the time 
such foot ailments are noted.     

The Board also notes if any chronic foot disabilities may have 
existed prior to active duty were not incurred on ACDUTRA or 
INACDUTRA, the law provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 
16, 2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under this rebuttal standard attaches.  See Cotant v. Principi, 
17 Vet. App. 116 (2003).  A preexisting injury or disease will be 
considered to have been aggravated by active military service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the disability 
underwent no increase in severity during service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps 
to secure all of the Veteran's Reserve 
service personnel records including a 
breakdown of any periods of ACDUTRA or 
INACDUTRA, through official channels or from 
any other appropriate source.  These records 
should be associated with the claims file 
after which the RO/AMC shall determine 
whether the Veteran was performing ACDUTRA or 
INACDUTRA at the time that any foot ailments 
were identified. 

2.  Schedule an orthopedic examination of the 
Veteran to determine the nature and etiology 
of any currently diagnosed foot disorder.  
The examiner should review the claims folder 
prior to the examination and should indicate 
on the examination report that he or she has 
reviewed the claims folder.  A copy of this 
remand should also be provided to the 
examiner.

All pertinent findings should be reported.  
If the Veteran is diagnosed with a foot 
disorder or disorders, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any such foot 
disorder(s) was incurred in or aggravated by 
period of active duty service, ACDUTRA, or 
INACDUTRA, or is otherwise related to 
service.

2.  After completion of the above, the AMC/RO 
should review the expanded record and 
readjudicate the service connection claim.  
If the benefit sought is not granted in full, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


